Title: William Matthews to James Madison, 8 February 1827
From: Matthews, William
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Everettsville P.O.  Albemarle Co Va
                                
                                 February 8th. 1827—
                            
                        
                        Not having received a definitive answer to my proposition, though I have seen Genl Cocke to whom you referd
                            my communication, I again address you though with reluctance; for it is by no means my wish to be troublesome.
                        Genl Cocke whom I saw at Monticello on the 15th. of last month inform’d me that he intended visiting you in
                            a day or two and would inform me whether or not I could go on to apply for arms—a proposition which I made after finding
                            that the Visitors were not disposed to apply on their own responsibility. I also suggested the regulations respecting the
                            use of the arms, and requested a depository for them on condition &c If you have seen Genl. Cocke be pleased to
                            inform me by a line addressed to this office the result of my proposition. I would describe to you the regulation I would
                            have, but expect you have consulted with Genl. Cocke. The arms are to be spiked before put in the hands of the students
                            Accept the renewal of my respect and esteem.
                        
                            
                                Wm Matthews
                            
                        
                    